Order entered June 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00795-CV

                       IN RE MITCHELL KAZU ASTALOS, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 380-52696-06

                                           ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and prohibition. We DENY as moot relator’s request for emergency relief. We

ORDER relator to bear the costs of this original proceeding.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE